MEMORANDUM **
Rafael Mora-Ortiz appeals from his conditional guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mora-Ortiz contends that the district court erred by failing to dismiss his indictment for illegal re-entry because his predicate deportation and subsequent reinstatement of deportation violated his due process rights. This contention fails because, even assuming Mora-Ortiz exhausted his administrative remedies, he did not demonstrate that he had a plausible ground for relief from deportation, and consequently cannot establish prejudice. See United States v. Gonzalez-Valerio, 342 F.3d 1051, 1056-57 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.